Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145577-84(132)                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PATRICK A. RUGIERO,                                                                                      David F. Viviano,
            Plaintiff-Appellant,                                                                                       Justices


  v                                                                  SC: 145577-84
                                                                     COA: 301829, 302192, 302228,
                                                                           302936, 302963, 303259,
                                                                           303707, 307630
                                                                     Wayne CC Family Division:
                                                                     07-730628-DC
  ANTONIETTA M. DINARDO,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the motion for reconsideration and clarification of this
  Court’s April 3, 2013 order is considered, and it is DENIED, because it does not appear
  that the order was entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         d0826
                                                                                Clerk